339 F.2d 601
Budd PFEIFER, Appellant,v.SAFEWAY STORES, INC., Appellee.
No. 21568.
United States Court of Appeals Fifth Circuit.
December 17, 1964.

Warren Burnett and Robert D. Pue, Odessa, Tex., for appellant.
Max N. Osborn, Midland, Tex., for appellee, Turpin, Smith, Dyer & Hardie, Midland, Tex., of counsel.
Before GEWIN and BELL, Circuit Judges, and McRAE, District Judge.
PER CURIAM.


1
In this diversity case the appellant, Budd Pfeifer (plaintiff), complains of the action of the trial court in concluding that there was not sufficient evidence to sustain his complaint against Safeway Stores, Inc. (appellee) alleging that he was injured when he slipped and fell in the appellee's store. Appellant claims that the appellee was guilty of negligence in allowing foreign matter to remain on the floor of the store, or that such foreign matter had been placed there by an employee of the appellee. At the conclusion of the appellant's case the court granted the motion of the appellee for an instructed verdict and judgment was entered against appellant. Our review of the record fails to convince us that the trial court committed error. See F. W. Woolworth Co. v. Bell (5 Cir. 1961) 291 F.2d 912. The judgment is affirmed.